DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Georgoulias et al. (U.S. Patent 10,206,321) in view of Cook (U.S. Patent 8,733,477).
Georgoulias discloses an aerator including a chassis (106), drive wheels (104) and an aerator assembly (114) coupled to the chassis.  The aerator assembly includes a plurality of reciprocating tines (115) capable of extending from (Figure 3, for example) and retracting into (“transport position,” not shown) the aerator assembly.  Only one additional wheel (102) is shown; however, the examiner takes Official notice that it is well known to use a second pair of wheels on machines.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the wheel (102) as a pair of wheels in order to suit a particular application.  In addition, this is a simple duplication of parts which cannot patentably distinguish a machine.  Cook teaches an aerator and exemplifies that there is no patentable distinction among walk behind machines with or without stand-on platforms (column 1, lines 21-24).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a rearwardly extending operator platform with the chassis of Georgoulias since Cook exemplifies that this is a well-known option with walk behind machines.
Regarding claim 2, Georgoulias teaches electric actuation (column 1, lines 54-56, for example).
Regarding claim 3, the tines are coupled to a spring-biasing member (130).
Regarding claims 7 and 8, Georgoulias teaches ground sensors, but does not specify the sensors to be configured to detect objects on or within a soil surface.  The examiner takes Official notice that such sensors are known to use in conjunction with implements in order to prevent damage to the implements.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Georgoulias as claimed.
Regarding claim 9, Georgoulias is silent regarding a suspension assembly, as the invention is directed elsewhere.  The examiner takes Official notice that it is well known to use suspension assemblies with wheeled machines in order to reduce transmission of impacts to the machine from the ground.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Georgoulias as claimed.
Regarding claim 10, Georgoulias discloses the drive wheels and aerator assembly to be driven by the same motor (column 3, lines 15-18).

Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (U.S. Patent 5,398,769) in view of Cook (U.S. Patent 8,733,477).
Staples disclose an aerator having a chassis (12) with pairs of drive wheels (26) and secondary wheels (30) coupled thereto.  There is a lift (52, for example) coupled to the chassis and operable to change the distance between the drive wheels and the chassis (Figures 2, 3, 6 and 7).  There is an aerator assembly (28) having a plurality of tines (Figures 1-3 and 5-7) and coupled to the chassis.  Staples teaches a walk behind machine.  Cook teaches an aerator and exemplifies that there is no patentable distinction among walk behind machines with or without stand-on platforms (column 1, lines 21-24).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a rearwardly extending operator platform with the chassis of Staples since Cook exemplifies that this is a well-known option with walk behind machines.
Regarding claim 12, the assembly is configured as a plurality of adjacent disk members, rather than a drum.  The examiner takes Official notice this it is known to configure aerators as a rotatable drum.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Staples in this manner in order to, for example, increase the number of tines across the working width of the assembly.
Regarding claim 14, the lift is hydraulic.
Regarding claim 15, the second pair of wheels are caster wheels.

Allowable Subject Matter
Claims 4-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach aerators and standing platforms for operators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671